Per Curiam.
Defendant, age 17 years, was charged with and convicted of operating a motor vehicle while under the influence of alcoholic liquor or while having ten-hundredths of 1 percent or more by weight, of alcohol in her body fluid (DWI). This appeal concerns only the denial of her county court pretrial motion to transfer her case to the jurisdiction of the juvenile court. Neb. Rev. Stat. § 43-261 (Cum. Supp. 1986). Defendant claims that the trial court abused its discretion in finding a sound basis for retaining jurisdiction.
We have reviewed the entire record and find no abuse of discretion on the part of either the trial court denying the motion or the district court, sitting as an appellate court, affirming the county court’s decision.
Affirmed.